MR. JUSTICE DALY
(dissenting):
I do not agree that “reasonable compensation” as required by the statute ever envisioned the extraction of summary penalties by the judge from the fees and costs of public paid lawyers in lieu of imposing the generally recognized sanction of contempt — if the situation requires a penalty for misconduct at trial.
The real mischief that I perceive here is that in allowing this kind of procedure under the guise of “discretion” in allowing “reasonable fees” smacks of class discrimination because it can only be applied against the economically disadvantaged who are compelled to accept state paid counsel. If a lawyer is representing an economically advantaged person at the same trial and was equally guilty, the court could not impose summary penalties against him because his fee is not in the hands ot the state. Therefore, the judge would have to resort to contempt proceedings, designed to apply to all who appear before his bench.